                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHENECQUA BUTT,                                     :       CIVIL ACTION
         Plaintiff,                                 :
                                                    :
       vs.                                          :       NO.    2:18-cv-04770-CDJ
                                                    :
PHILADELPHIA HOUSING AUTHORITY,                     :
et al.,                                             :
         Defendants.                                :


                                           ORDER

       AND NOW, this       24TH    day of June, 2021, upon consideration of Defendants’ Motion

for Sanctions to Compel Plaintiff’s Response to Requests for Production of Documents and

Production of Medical Records (ECF No. 66), Plaintiff’s response thereto (ECF No. 67), and

Defendants’ reply (ECF No. 72), 1 it is hereby ORDERED that Defendants’ Motion is

GRANTED. Within five days of the date of this Order, Plaintiff shall provide Defendants with

executed versions of the HIPAA authorization forms provided to her by Defendants on April 21,

2021. Additionally, within 30 days of the date of this Order, Plaintiff shall pay Defendants $500

as reasonable expenses necessitated by her noncompliance with my November 23, 2020 Order.


                                             BY THE COURT:


                                               /s/ Lynne A. Sitarski           .
                                             LYNNE A. SITARSKI
                                             United States Magistrate Judge




       1
         By Order dated June 2, 2021, the Honorable C. Darnell Jones referred this motion to
the undersigned for disposition pursuant to 28 U.S.C. § 636(b)(1)(A). See Order, ECF No. 73.
